DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. [PG. Pub. No.: US 2016/0139556 A1] in view of Ikegami et al. [PG. Pub. No.: US 2004/0126687 A1]. 
With regards to claims 1 & 8, Yamamoto discloses a process cartridge detachably attachable to a main body of an electrophotographic apparatus (¶0013), the process cartridge comprising: a developing unit including a toner (developing device, ¶0013); and an electrophotographic photosensitive member (photosensitive member, ¶0013), wherein the toner includes a toner particle (toner contains a toner particle and an organic-inorganic composite fine particle present on a surface of the toner particle, ¶0013), the toner particle has a surface containing a polyvalent acid metal salt particle, the polyvalent acid metal salt particle contains at least one metal element selected from metal elements included in Groups 3 to 13 as a metal element (polyvalent acid, (¶0201 & metal salts, ¶0224), however is silent on a surface layer of the electrophotographic photosensitive member contains at least one metal oxide particle among an aluminum oxide particle, a silicon dioxide particle, and a tin oxide particle.
Ikegami teaches of a surface layer of the electrophotographic photosensitive member contains at least one metal oxide particle among an aluminum oxide particle, a silicon dioxide particle, and a tin oxide particle (the charge transport layer is the outermost surface layer of the photoconductor, a filler material can also be added at least to the surface part of the charge transport layer to improve wear resistance. Examples of organic filler materials are fluororesin powders such as polytetrafluoroethylene, silicone resin powder, and a-carbon powder, and examples of inorganic filler materials are metal powders such as copper, tin, aluminum and indium, metal oxides such as silica, tin oxide, zinc oxide, titanium oxide, alumina, zirconium dioxide, indium oxide, antimony oxide, bismuth oxide, calcium oxide and tin oxide doped with antimony, metal fluorides such as tin fluoride, calcium fluoride and aluminum fluoride, potassium titanate and boron nitride, ¶0070).
At the time of filing, it would have been obvious to one ordinary skilled in the art to modify Yamamoto with the outermost surface layer of the photoconductor with inorganic filler materials are metal powders such as copper, tin, aluminum and indium, metal oxides such as silica, tin oxide, zinc oxide, titanium oxide, alumina, zirconium dioxide, indium oxide, antimony oxide, bismuth oxide, calcium oxide and tin oxide doped with antimony, metal fluorides such as tin fluoride, calcium fluoride and aluminum fluoride, potassium titanate and boron nitride based upon Ikegami teachings. When modifying Yamamoto one would have readily concluded to provide the use of these inorganic materials to improve wear resistance, ¶0070). 
With regards to claim 2, Ikegami teaches a content of the aluminum oxide particle in the surface layer is 5.0 parts by mass or more and 100 parts by mass or less with respect to 100 parts by mass of a resin component (¶0067-0068).
With regards to claim 2, Ikegami teaches 3. The process cartridge according to claim 1, wherein a content of the silicon dioxide particle in the surface layer is 0.5 parts by mass or more and 30 parts by mass or less with respect to 100 parts by mass of a resin component (¶0067-0068).
With regards to claim 4, Ikegami teaches wherein a content of the tin oxide particle in the surface layer is 30 parts by mass or more and 150 parts by mass or less with respect to 100 parts by mass of a resin component (¶0067-0068).
5. The process cartridge according to claim 1, wherein the toner particle includes: a toner base particle containing a binder resin; and an organosilicon polymer contained in a surface of the toner base particle (¶0067-0070).
Allowable Subject Matter
Claim 6 & 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 6, the prior art does not disclose or suggest the claimed a projection formed on a surface of the toner base particle, and the projection contains an organosilicon polymer. Claim 7 is depended therefrom claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852